This appellant and three other persons were jointly indicted charged with the offenses of distilling, etc., prohibited liquors, and with the unlawful possession of a still to be used for that purpose. Upon motion of appellant, he was granted a severance, was tried alone, and the jury returned a general verdict of guilty as charged in the indictment. The court sentenced him to an indeterminate term of imprisonment in the penitentiary, and judgment was duly pronounced and entered accordingly. From this judgment an appeal was taken which is here rested upon the record proper. There is no bill of exceptions. The record is regular and without error. Let the judgment of conviction from which this appeal was taken stand affirmed.
Affirmed.